NUMBER 13-17-00622-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

SYLVIA CHOLICK,                                                                   Appellant,

                                              v.

TSPC BROS., LLC,                                    Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 1
                  of Cameron County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
             Memorandum Opinion by Justice Longoria

       Appellant, Sylvia Cholick, appeals the trial court’s final judgment of eviction

entered against appellant in a forcible detainer suit. Upon review of the documents

before the Court, it appeared that the appeal is moot. On February 8, 2018, the Clerk of

this Court notified appellant of this defect so that steps could be taken to correct the defect,

if it could be done. See TEX. R. APP. P. 37.1, 42.3.       Appellant was advised that, if the
defect was not corrected within ten days from the date of receipt of the notice, the appeal

would be dismissed for want of jurisdiction. Appellant has not filed a response.

      “The only issue in an action for forcible detainer is the right to actual possession of

the premises, and the merits of title shall not be adjudicated.” Wilhelm v. Fannie Mae,

349 S.W.3d 766, 768 (Tex. App.—Houston [14th Dist.] 2011, no pet.) (citing Tex. R. Civ.

P. 746; Marshall v. Housing Auth. of City of San Antonio, 198 S.W.3d 782, 785 (Tex.

2006)). Although the failure to supersede a forcible-detainer judgment does not divest a

defendant of his right to appeal when the defendant is no longer in possession of the

premises, an appeal from the judgment in that case is moot unless the defendant asserts

a “potentially meritorious claim of right to current, actual possession.” Marshall, 198
S.W.3d at 787; Wilhelm, 349 S.W.3d at 768.

      On March 8, 2018, appellees filed an opposed motion to dismiss the appeal as

moot, stating that a writ of possession has been executed and appellant is no longer in

possession of the property. Absent any assertion of a potentially meritorious claim of

right to current, actual possession, we dismiss the appeal as moot. See Marshall, 198
S.W.3d at 787; Wilhelm, 349 S.W.3d at 768.



                                                                NORA L. LONGORIA
                                                                Justice


Delivered and filed the
15th day of March, 2018.




                                             2